United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2385
                                    ___________

iNet Directories, LLC,                *
                                      *
                  Appellee,           * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Missouri.
                                      *
Developershed, Inc.; Shari Caputo;    *     [PUBLISHED]
Jonathan Caputo,                      *
                                      *
                  Appellants.         *
                                 ___________

                              Submitted: January 12, 2005
                                 Filed: January 18, 2005
                                  ___________

Before WOLLMAN, McMILLIAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       iNet Directories, LLC brought a breach of contract action in Missouri state
court against Deverlopershed, Inc., and Shari and Jonathan Caputo (collectively
Developershed). The contract contained a forum selection clause stating, “The Parties
hereby irrevocably waive any and all objections which any Party may now or
hereafter have to the exercise of personal and subject matter jurisdiction by the
federal or state courts in the State of Missouri and to the laying of venue of any such
suit, action or proceeding brought in any such federal or state court in the State of
Missouri.” After Developershed removed the case to federal court based on the
diversity of the parties, iNet sought a remand to state court based on the contract’s
clause stating the parties waived any objections to the laying of venue. The district
court* enforced the contract provision and remanded the case.

       Developershed appeals. Relying on Weltman v. Silna, 879 F.2d 425, 427 (8th
Cir. 1989), Developershed argues the contract did not clearly and unequivocably
waive its right to removal. In Weltman, the contract did not address removal,
however. Id. Here, the contract states the parties waive any objections to the laying
of venue in any court in Missouri. We agree with the district court that after iNet
filed this action in Missouri state court, the contract’s forum selection clause
unambiguously prohibited Developershed from objecting to venue by removing the
case to federal court. Waters v. Browning-Ferris Indus., Inc., 252 F.3d 796, 797-98
(5th Cir. 2001) (holding nearly identical language “waving any objection . . . to laying
of venue” waives right to removal).

      We thus affirm the district court’s order remanding this case to state court.
                      ______________________________




      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.

                                          -2-